          Case 7:20-cv-04319-KMK Document 5 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KENYA JACKSON,

                               Plaintiff,
                                                                20-cv-4319 (KMK)
                   -v-
                                                                      ORDER
 GALAXY NYACK, INC, et al.,

                               Defendants.

KENNETH M. KARAS, United States District Judge:

       A review of the Court records indicates that the Complaint in this action was filed on

June 5, 2020, and that there is no proof of service of the Summons and Complaint on file. Rule

4(m) of the Federal Rules of Civil Procedure provides:

              If a defendant is not served within 90 days after the complaint is
              filed, the court—on motion or on its own after notice to the
              plaintiff—must dismiss the action without prejudice against that
              defendant or order that service be made within a specified time.
              But if the plaintiff shows good cause for the failure, the court must
              extend the time for service for an appropriate period.

       The 90 day time period for service of Plaintiff’s Complaint has expired. Plaintiff is

directed to have the Summons and Complaint promptly served on Defendants. If service is not

made upon Defendants or Plaintiff fails to show good cause why such service has not been

effected by November 30, 2020, the Court may dismiss this Action.

       SO ORDERED.

Dated: October 26, 2020
       White Plains, New York



                                                                KENNETH M. KARAS
                                                               United States District Judge
